DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, now claims 8, 10, 11, 14-18, 21-23, and 31, in the reply filed on 13 November 2019 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  New claim 33 is dependent upon withdrawn claim 19 and is similarly directed to the non-elected method.

Response to Amendment
	The amendment filed 2 May 2021 is not in compliance with 37 CFR 1.121(c) because claim 33 has a status identifier of “New”, but this claims is dependent on withdrawn claim 19 and is similarly withdrawn from prosecution.  In order to advance prosecution, the amendment has been entered, but the next claim submission must be in compliance with Rule 121 including indication of claim 33 as “withdrawn”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 8, 10, 11, 14-18, 21-23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,663,886 to Vanbesien et al. in view of US Patent Application Publication 2005/0202332 to Ninomiya et al.
This rejection was presented in the last Office action.  Except for matters of form with respect to claim 11, the claims remain as presented at the RCE filing.
In reviewing the rejection of record the Examiner notes Vanbesien discloses a toner comprising toner particles and copolymeric additives.  The copolymeric additives are a copolymer having at least one monomer with a high carbon to oxygen ratio (first monomer in the pending claims), a monomer having more than one vinyl group (second monomer in the pending claims), and at least one amine-functional monomer (third monomer in the pending claims) (Abstract; col. 2, l. 29-44).  The second monomer having more than one vinyl group gives a crosslinked structure to the particles (col. 2, l. 30-45).  The crosslinking monomer is divinyl benzene (col. 3, l. 5-23, 36-42). The monomer having a plurality of vinyl groups is present in the polymeric additive in an amount of from about 0.1% by weight to about 20% by weight of the copolymer (col. 3, l. 36-42; see pending claims 21-23).  The additive particles are formed by a latex emulsion polymerization process as seen in Examples 1-3.  As noted in the last Office action, this preparation process would appear to form spherical polymers because the polymerizable emulsion is dispersed in an aqueous medium, which would give spherical particles due to the difference in surface tension between the emulsion and water.  
Ninomiyea discloses that monodispersed spherical organic resin particle external additives are more preferable in toner compositions (¶ [0090]). Ninomiyea teaches that deformation of the spherical organic resin particle external additives should be avoided as the spacer effect of the additive is lost and the development and transfer properties of the toner are deteriorated (¶ [0098]).  Ninomiyea forms spherical additive particles by an emulsion copolymerization process (¶ [0100]).
Applicant continues to traverse the rejection because Vanbesien fails to disclose the requirements of the claimed toner.  Specifically, “Applicant maintains that Vanbesien provides 
With respect to the use of divinylbenzene as the second monomer, Applicant is correct a variety of monomers having more than one vinyl group (i.e., claimed second monomer) are disclosed by Vanbessien.  However, one of these monomers is explicitly divinylbenzene (¶ [0104]). Selection of one monomer from a list of twenty-seven, each of which is taught as effective and would be expected to be effective as a copolymer additive monomer, is well within the level of skill in the art.  Each monomer would be expected to function as disclosed by the document (i.e., for its crosslinking ability to form the additive).  Although other monomers could be chosen, it is just as reasonable for the artisan to select DVB based on the teachings.
With respect to the spherical character of the copolymer additive, the emulsion polymerization process Vanbesien uses to form the copolymeric additive particles appears to give a spherical particle noting the dispersion of the emulsion into a liquid medium.  This position is supported by the Ninomiyea document, which teaches its spherical external additives are formed by an emulsion copolymerization process (¶ [0100]), the same process as used by Vanbesien to form its external additives.  This findings was presented in the last Office action and Applicant does not appear to address this position in the recent response.  
In applicant’s discussion of the crosslink density of the copolymer additive in the remarks and declaration, applicant appears to be taking the position that Ninomiyea is not pertinent because this reference does not teach exceeding 2.3 percent DVB in forming the copolymer.  As understood, applicant’s position is that the artisan would not look to Ninomiyea because its amount of DVB is outside the scope of the claimed invention.  
The Examiner has carefully considered this position but cannot agree.  As noted above, Ninomiyea teaches that crosslinked polymeric additives are advantageously spherical to give a spacer effect and desired development and transfer properties of the toner.  Ninomiyea uses from 0.5 to 100 parts by weight of the polyfunctional ethylenically unsaturated monomer per 100 parts of the comonomer (¶ [0106]).  In other words, up to 50 weight percent of the copolymer can be the polyfunctional ethylenically unsaturated monomer, such as DVB.  It is apparent that Ninomiyea suggests far more of the crosslinking monomer (i.e., polyfunctional ethylenically unsaturated monomer) than asserted by applicant. And, although the specific formulation of the additive in Ninomiyea is different from that claimed, Ninomiyea provides useful teachings for crosslinking toner additive copolymer particles and to make these additives spherical.  
Additionally, Vanbesien appears to produce a spherical additive due to its emulsion polymerization process as evidenced by spherical particles being formed in Ninomiyea by an emulsion polymerization process.  The collective art reasonably directs the artisan to expect a spherical additive in Vanbesien or to produce a spherical additive particle to obtain the spacer, development and transfer features taught by the art.  Even if the amount of DVB used in Ninomiyea were less than that of the instant invention or Vanbesien, which is not conceded, the combined art provides ample motivation to produce a spherical external additive for the reasons of record.
It is important to note that the gel content discussed in detail by applicant and declarant is not claimed with respect to the spherical copolymer toner additive.  Declarant has provided a description of how gel content and crosslinking are related based on amount of crosslinking monomer at lower amounts of the crosslinking monomer (dec. ¶¶ 1-3).  Based on this discussion the artisan would expect a high crosslink density and gel content in the copolymer toner additive of Vanbesien where as much as about 20% by weight of the crosslinking monomer is present.  Ninomiyea similarly desires a high degree of crosslink density and gel content in its additive.  In any event, gel content and crosslink density are not claimed for applicant’s invention.
Additionally, in the declaration a new issue has been raised with respect to the composition of the additives tested in the declaration filed 19 October 2020.  Declarant states in the more recent declaration (¶ 4) that ethylvinylbezene (EVB) is a component of the monomeric formulation that makes these additive particles (dec.: “does get incorporated in the chain”).  The previous declaration does not disclose EVB as a component of the additive copolymer formulation (see 10 Oct 2020 Declaration “Step 1”).  Similarly, the instant specification makes no identifiable disclosure of EVB as a copolymer component of the additive particles (see, for example, Example 3 in ¶ [0165]).   If this is a component of the tested additive particles, as apparently stated in the declaration, the evidence in the specification and declaration would not be commensurate with the claims because EVB is not a claimed component of the spherical copolymer toner additive.  EVB would not be the first monomer because it does not have oxygen, EVB would not be the second monomer because it has only a single vinyl group, and EVB would not be the third monomer because it is not an amine.  Thus, if present throughout the declaration examples and possibly the specification examples, the evidence would not be commensurate in scope with the claims because EVB is not required.  Applicant is cautioned that the specification as filed makes no disclosure of EVB as a component of the spherical additives and addition of this component as a fourth monomer would appear to be new matter precluded by 35 USC 112(a).
The May 2021 declaration also adds a new example as “Added Comparative Example C”.   There is no information on this example other than that present in the Table.  It is unclear how this additive was prepared  and how it was incorporated into the toner as there is no other information about it.  The information for this additive is not probative because it is not properly described in the evidence of record.
In any event, the rejection is maintained because the references in combination reasonably suggest the claimed toner for the reasons of record.  Specifically, the art in combination reasonably suggests a toner comprising toner particles and copolymeric additives where the copolymeric additives are a copolymer having at least one monomer with a high carbon to oxygen ratio (first monomer in the pending claims), a monomer having more than one vinyl group (second monomer in the pending claims, such as DVB), and at least one amine-functional monomer (third monomer in the pending claims).  The art suggests this additive is spherical by its production and provides reasons to make it spherical if it is not inherently so in Vanbesien.  The amounts of the external copolymer additive’s monomer components are disclosed by Vanbsien.  The rejection is proper and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            9 June 2021